Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 10/28/2021 is acknowledged. Claim amendments overcome the art of rejection.
Claim rejection under 35 U.S.C. § 112 in the Office action of 08/06/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Metal-to-metal sealing system with low component spreading requirements as claimed in independent claims 1, 15, and 23 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2,898,000 (Hanny) discloses a low-spread metal ring gasket (metal seal ring 24; Col.1, L32; Figures 1-2) as claimed except for the at least one sealing bump having a width extending across the upper surface (for claims 1, 15, and 23.)  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 4,410,186 (Pierce) discloses a metal ring gasket 38 with bottom surface, upper surface and leasing bump 74. Pierce is silent about the at least one sealing bump having a width extending across the upper surface (for claims 1, 15, and 23.)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675